Citation Nr: 9932340	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-12 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and L. K.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1952.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a back disorder and entitlement to service 
connection for a kidney disorder to the Regional Office (RO) 
for additional development of the record.  A review of the 
record reflects that the RO has obtained all available 
service medical records.  The additional development 
requested has been completed to the extent possible.  Thus, 
the case has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  Competent medical evidence of a nexus between a current 
back disorder and an incident of service has not been 
presented.

2.  Competent medical evidence of a nexus between a current 
kidney disorder and an incident of service has not been 
presented.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for a 
kidney disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although efforts have been made by the Department of Veterans 
Affairs (VA) to obtain the veteran's complete service medical 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.   The Board realizes 
in cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claim was 
undertaken with this duty in mind. 

Factual Background

Service medical records reflect that upon enlistment 
examination dated in January 1946, no defects were noted.  
Clinical records dated in February 1947 reflect that the 
veteran was pinned against a wall by a truck in Germany.  
Clinical records reflect notations of a possible abdominal 
injury and possible ruptured liver.  A March 1947 clinical 
record reflects a final diagnosis of a severe bilateral 
subconjunctival hemorrhage.  It was noted that the veteran's 
condition upon completion of the case was "cured."  An 
additional clinical record dated in March 1947 reflects that 
no abdominal injury was found.  Clinical records also reflect 
the veteran was treated for acute tonsillitis in August 1947.  
Upon separation examination dated in February 1949, a prior 
internal injury in 1947 was noted as well as treatment for 
tonsillitis in 1947.

A VA hospital summary dated from August 1974 to September 
1974 reflects impressions of a coma of uncertain etiology, 
probably secondary to intoxication by phenothiazines; 
dehydration with pre-renal azotemia; mild chronic renal 
failure, secondary to hypertensive cardiovascular disease; 
mild depression, neutrophilia of uncertain etiology; anemia 
of uncertain etiology; and status post hemilaminectomy, 
secondary to a herniated disc.  

Upon VA examination dated in June 1975, the examiner noted a 
full range of motion in all extremities.  Diagnoses of a 
chronic brain syndrome of undetermined cause with 
intellectual, emotional, and neurological components as well 
as right peroneal nerve palsy of undetermined cause were 
noted.  

A VA clinical record reflects the veteran was treated in 
1984.  Diagnoses of hypertension, chronic renal insufficiency 
for five years, status post abdominal aortic aneurysm 
resection in 1981, status post cerebrovascular accident in 
1974, status post lumbar laminectomy in 1974, and chronic 
venous insufficiency were noted.

VA outpatient treatment records dated from March 1993 to 
February 1994 reflect treatment for hypertension and 
bilateral extremity edema.  It was noted that the veteran was 
also seen in the renal clinic.  

At his March 1996 hearing before a member of the Board, the 
veteran testified that he was crushed by a truck during 
service.  (Transcript, pages 4-5).  L. K. testified that he 
had known the veteran for 30 years and the veteran had a 
problem with his back all of the time he was employed as a 
barber.  (Transcript, pages 6-7).  L. K. stated that he met 
the veteran in 1960.  (Transcript, page 7).  The veteran 
testified that a doctor told him that he had a kidney 
infection.  The veteran also testified that he had had 
problems and pain up until the present date.  (Transcript, 
pages 10, 11).  The veteran reported a previous laminectomy 
on his back.  (Transcript, page 10).  The veteran's spouse 
testified that it was performed in 1974.  (Transcript, page 
11).  The veteran's spouse also stated that the veteran 
suffered from kidney failure in 1974.  (Transcript, page 11).  

The veteran recalled having to urinate frequently after his 
accident in service.  (Transcript, page 13).  The veteran 
stated he still suffered from frequent urination.  
(Transcript, page 13).  The veteran testified that he was 
told by doctors in service that tissue from his kidney and 
liver was ruptured and that it would come and go while he was 
young, but would get worse as he got older.  (Transcript, 
pages 15-16).  

VA outpatient treatment records dated from October 1996 to 
April 1998 reflect relevant diagnostic impressions of 
degenerative changes of the lumbar spine including 
degenerative disc disease and degenerative joint disease, 
findings in the kidneys that were compatible with the 
veteran's clinical history of chronic renal insufficiency, 
bilateral simple renal cysts, atrophic kidneys, and chronic 
obstructive pulmonary disease with mild prominence of the 
pulmonary artery.

A statement from the veteran's brother dated in November 1998 
reflects that the veteran suffered internal injuries to his 
kidney, back, and liver after being crushed by a truck during 
service.  The veteran's brother also stated that the veteran 
was the type of person that would complain of pain, but never 
seek treatment. 

A statement from L. K. dated in November 1998 reflects the 
veteran had been unable to work for the past twenty years.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.


Analysis

Following a thorough review of the evidence of record, the 
Board concludes that service connection is not warranted for 
a back disorder or a kidney disorder.

Although the evidence clearly shows that the veteran suffered 
a crushing injury during service in 1947, the service medical 
records also reflect that no abdominal injury was found.  A 
final diagnosis of a severe bilateral subconjunctival 
hemorrhage was noted.  The record also shows that the veteran 
currently suffers from a kidney disorder as well as a back 
disorder.  However, the record is silent for competent 
medical evidence of a nexus between the veteran's current 
back disorder and the crush injury during service or any 
other incident of service.  The record is further silent for 
competent medical evidence of a nexus between the veteran's 
current kidney disorder and the crush injury during service 
or any other incident of service.  The August 1974 VA 
hospital summary noted the veteran's mild chronic renal 
failure as secondary to hypertensive cardiovascular disease.  
The Board also notes that the record is silent for 
complaints, treatment, or diagnoses related to the back or 
kidneys until 1974, more than twenty years after the 
veteran's discharge from service.

Unfortunately, the veteran's claims are supported only by his 
statements and those of his spouse, L. K., and brother.  
Although the veteran can attest to his own memory of 
incidents which occurred during service, as a layperson he is 
not competent to offer medical opinions regarding its 
etiology or whether it constituted a disability within the 
meaning of the relevant regulation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Unfortunately, the contentions of the 
veteran and his spouse are not supported by any medical 
opinions of record.  As stated by the Court, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran, his spouse, L. K., or his brother 
possesses any medical expertise.  Thus, their lay medical 
assertions to the effect that the veteran's in-service crush 
injury caused or substantially or materially contributed to 
the veteran's current back and kidney disorders have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent medical evidence of a nexus 
between the veteran's back disorder and an incident of 
service, the claim is not well grounded and must be denied.  
Likewise, in the absence of competent medical evidence of a 
nexus between the veteran's kidney disorder and an incident 
of service, the claim is not well grounded and must be 
denied.



ORDER

Service connection for a back disorder is denied.

Service connection for a kidney disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

